                            More                                                                                                    Create Blog   Sign In




One Hot Mess
You'll laugh. You'll cry. You'll feel better about yourself. I promise.



 Tu e s d a y, J u n e 2 0 , 2 0 1 7                                                                         Most Read This Week


 Not Equipped                                                                                                  Wait...Did I Just Eat a
                                                                                                               Testicle?

 I am not equipped for this task. That’s what I thought, for months after he asked me. His message sat         This is MATRICIDE.
 in my in-box, blinking, criticizing, reminding. I see you, it said. I see you not doing this thing you
 promised to do.                                                                                               10 Ways to Drive Your Man
                                                                                                               CRAZY in Bed!
 He didn’t ask again, but I knew he wouldn’t. My disappointing failure to do this was going to be just
                                                                                                               I Wish I Could Have Been in
 that: My own failure and my own disappointment.                                                               the Room Where That 1989
                                                                                                               Juicy Fruit Gum Ad Was
 I wrote to him and told him I was halfway there. I had read my friend Ishmael’s book of poems, Rock           Written
 Piles Along the Eddy, but I couldn’t do the second part. I couldn’t write about it.
                                                                                                               Ladies, This is the Vaginal
                                                                                                               Secretion Sweetener You Did
 Sorry it’s taken me so long. I haven’t forgotten, I promise. But I’m not equipped to do this. That’s what     Not Know You Needed!
 I told him, in so many words. I thought your poems were beautiful, but what do I know? What does a
 Jewish woman, born and raised in New York City, and an Alaska transplant/intruder/interloper know             David Bowie's Junk
 about the poetry of an Inupiaq and Tlingit Alaska Native man?
                                                                                                               You Wanna Burn Down the
                                                                                                               Patriarchy? Here Are 5 Simple
 Moreover, I’m not a literary critic. I write about farts, nipples, Cheetos, and Donald Trump's spray tan      Rules to Help You Do That
 for tweets, shares, and viral laughs. I don’t know anything about poems. Or if I do, I’ve forgotten. And
                                                                                                               This Should Make Us All Very
 when I did know, it was the classic western kind. Keats, Yeats, Walt Whitman. Norton Anthology stuff. I
                                                                                                               Mad.
 have nothing to say.
                                                                                                               10 Signs My Kids Are Possessed
 He assured me that I did have something to say, which is why he had asked me to say something. And            by Demons--And Yours Could
 over the course of some back-and-forth, I realized he was right. The problem was not that I had               Be Next!
 nothing to say. To the contrary, I had plenty to say. I was just afraid to say it.
                                                                                                               Top 10 George Washington
                                                                                                               Scandals
 The night before, I’d asked Geoff what my “angle” on this post should be. He said “don’t go there.” By
 “there” I knew what he meant. He meant The Things We Don’t Talk About. For us, maybe why we
 chose to circumcise our son and why we don’t have a Christmas tree. The Holocaust, slavery, genocide,       Labels
 diaspora, assimilation, competing in the historical trauma “suffering Olympics.” As if there could be a
                                                                                                               Advertising & Marketing (55)
 Gold Medal in such a thing.
                                                                                                               Alaskana (251)

 Preposterous.                                                                                                 Animal Kingdom (53)
                                                                                                               Asshats (399)
 But, Ishmael said, this is the crux of dialogue. It is the crux of my blog, too, though the medium seems      Awkward! (31)
 trivial, petty and ephemeral. To explore and probe with authenticity and sometimes vulgarity, and             Bingo! (10)
 hopefully some depth, the things we don’t like to face. The Things We Don't Talk About. To stare into         Books & Movies (68)
 the blinding sun of those things, open my eyes wide, and let them burn my retinas.                            Childhood Stories (64)
                                                                                                               Comics (31)
 What does it mean to do that in this particular instance? Well, I think it means to acknowledge that
                                                                                                               Flowcharts (28)
 there is a reason I do not like to wear my Alaska Native jewelry and why my lavender kuspuk stays
                                                                                                               Food (88)
 buried in a drawer, out of sight. It feels dishonest and appropriating to adorn myself with these
 objects.                                                                                                      Friendship (45)
                                                                                                               Good Times With Technology
                                                                                                               (64)
 It means “passing” as “white,” and collecting all the prizes—big and small—awarded for the genetic
 happenstance of white skin. Being in, of, defending, and benefiting from the systems erected and              Health & Fitness (63)
 imposed amid the ruins of a very recent and evident cultural genocide, the reverberations of which are        Limericks (17)
 felt, seen, and heard everywhere, every day, in this state.                                                   Miscellaneous (184)
                                                                                                               Music (63)
 To concede the point that it is more than “white guilt” or “white tears.” Or being “woke” or "calling         Neurotic Musings (165)
 people out" for being “not woke.” It is those things, of course, but above all, it is white complicity.       Parenting (320)
                                                                                                               Raps n' Bars (28)
 A few lines from one of Ishmael's poems in RPATE (my invented acronym for this, Ishmael’s second
                                                                                                               Style & Fashion (88)
 collection of poems) reminded me where the rubber of my reluctance met the road of necessity to do
                                                                                                               Women (212)
 the simple thing Ishmael had asked of me:

                                                                                                                                     Exhibit N
                                                                                                                                   Page 1 of 4
                                                                                                          About Me
This is Native land.                                                                                                        One Hot Mess
Until you recognize this, there is no justice.
                                                                                                                         View my complete
Until you act on this, there is no justice.
                                                                                                                         profile
Until you dig deeper than empathy, there is no justice.
Until you give up what you never should have had in the first place, there is no justice.
Taking up the space, the land, the airtime, the mic, the profits,
the recognition, the dialogue, the conversation.
It’ll never feel right.                                                                                   Blog Archive

                                                                                                          ► 2021 (5)
                                                                                                          ►
Steps Toward Dismantling Collective Psychosis on Colonized Land is the title of the poem from which
this excerpt is taken.                                                                                    ► 2020 (28)
                                                                                                          ►

                                                                                                          ► 2019 (66)
                                                                                                          ►
In Alaska, we live in the wake of a massive cultural genocide perpetrated with surgical, devastating      ► 2018 (235)
                                                                                                          ►
precision on a complex and rich culture. This is a fact. To acknowledge it as objective reality—and not
                                                                                                          ▼ 2017 (479)
                                                                                                          ▼
a matter of subjective perception—is, just maybe, one tiny step toward dismantling the collective
psychosis that none of it ever happened.                                                                    ► December (26)
                                                                                                            ►

                                                                                                            ► November (29)
                                                                                                            ►

                                                                                                            ► October (37)
                                                                                                            ►

                                                                                                            ► September (31)
                                                                                                            ►

                                                                                                            ► August (35)
                                                                                                            ►

                                                                                                            ► July (35)
                                                                                                            ►

                                                                                                            ▼ June (47)
                                                                                                            ▼
                                                                                                               Self Doubts and Milestones
                                                                                                               Squiggles 2 is a Survivor!
                                                                                                               5 Self Care Tips for Your
                                                                                                                  Lady Parts Now that
                                                                                                                  Cong...
                                                                                                               Open Letter to My
                                                                                                                 Reproductive System:
                                                                                                                 We Need to ...
                                                                                                               Okay, But His 1989 Bar
                                                                                                                 Mitzvah Swag Game is
                                                                                                                 Tight!
                                                                                                               Senator Murkowski: Please
                                                                                                                 Do the Right Thing and
                                                                                                                 V...
                                                                                                               The NYT Fashion Section
                                                                                                                 HAS to be Trolling Us
                                                                                                                 With...
                                                                                                               I Have ALL the Questions
                                                                                                                  for Donna SueMa, Alaska
                                                                                                                  F...
                                                                                                               This Takes Commitment
                                                                                                               Paige Has Been on the East
                                                                                                                  Coast for Less Than 24
                                                                                                                  ...
                                                                                                               Are You Here for Man Bun
                                                                                                                 Ken?
                                                                                                               Fucking Really? Why Do
                                                                                                                 Mass Murderers Always
                                                                                                                 Wash ...
                                                                                                               I Think I Speak for Most
                                                                                                                  Women When I Say I
                                                                                                                  Wish T...
                                                                                                               Not Equipped
                                                                                                               This I Spy Junk Board is a
                                                                                                                 Hard-Won Trophy of
                                                                                                                 Shor...
                                                                                                               My Face Hurts from Glitz-
                                                                                                                 Related Smiling
                                                                                                               Juneau DJ and Radio
                                                                                                                 Personality Angel
                                                                                                                 Montgomery C...
                                                                                                               That Time You Thought it
                                                                                                                 Was Summer in Alaska
                                                                                                                 But ...
                                                                                                               Suggested Gavel to Gavel
                                                                                                                 Playlist for the Next
                                                                                                                 Flo...

                                                                                                                                Exhibit N
                                                                                                                              Page 2 of 4
                                                                         Alex Jones is a Bitch and So
 Posted by One Hot Mess at 12:31 PM                                         is Karma
 Labels: Books & Movies                                                  A Real Salem Witch
                                                                            Responds to Trump
                                                                            WITCH HUNT Tw...
                                                                         The Four Most Ridonks
No comments:                                                               Tweets of the Past 24
                                                                           Hours ...
                                                                         I Wish I Loved Anything as
Post a Comment                                                              Much as Dudes Love
                                                                            Bein...
Note: Only a member of this blog may post a comment.
                                                                         Fake News and Fidget
                                                                           Spinners
                                                                         Jeff Sessions Pump-Up
     Enter your comment...                                                  Playlist for Future
                                                                            Congress...
                                                                         Trump, Democracy, and the
                                                                            Double-Edged Sword of
                                                                            Pr...
             Comment as:        Google Accoun
                                                                         Small Critters Union
                                                                           Clashes with Power
                                                                           Company Ov...
     Publish         Preview
                                                                         Breaking Beast
                                                                         The Power is Out and
Newer Post                                         Home   Older Post       Whatever We Live in
                                                                           Alaska: R...
Subscribe to: Post Comments (Atom)                                       A Sample Feminist Agenda
                                                                         In Retrospect, I Kind of
                                                                            Question My Parents'
                                                                            Deci...
                                                                         Goals: Make a Life-Sized
                                                                           Felt Model of My Friends
                                                                           ...
                                                                         Life Goal: Treasure Little
                                                                            League. Insurmountable
                                                                            ...
                                                                         Parody (or Not?!), "Bikers
                                                                            and Friends of Bikers t...
                                                                         Other Needs and
                                                                           Expectations of
                                                                           President Donald T...
                                                                         10 Steps to a Bikini-Ready
                                                                            Body (in Alaska)
                                                                         Spider Gym
                                                                         My Kids' Bedtime Routine is
                                                                           Fucking Killing Me!!
                                                                         Inspiring! Hero Mom Stays
                                                                            Awake Through All 150
                                                                            Mi...
                                                                         Is it Terrorism? A Flowchart
                                                                         Trump is Salivating for His
                                                                            "Reichstag Fire"
                                                                            Momen...
                                                                         Talk Boring: Guest Blog Post
                                                                            by Paige, Age 9
                                                                         Trump is the Alaska
                                                                            Avocado of Presidents
                                                                         Trump is Gonna Own This
                                                                            Handshake Game if the
                                                                            Whol...
                                                                         For Some Reason, Mike
                                                                           Pence is Ignorant AF
                                                                         Open Letter to My Great
                                                                           Grandkids: Sorry You
                                                                           Live ...
                                                                         Again With the Spruce Tips?

                                                                       ► May (45)
                                                                       ►

                                                                       ► April (47)
                                                                       ►

                                                                       ► March (53)
                                                                       ►

                                                                       ► February (49)
                                                                       ►

                                                                                            Exhibit N
                                                                                          Page 3 of 4
                                      ► January (45)
                                      ►

                                    ► 2016 (667)
                                    ►

                                    ► 2015 (731)
                                    ►

                                    ► 2014 (187)
                                    ►




Simple theme. Powered by Blogger.




                                                     Exhibit N
                                                   Page 4 of 4
